On February 21, 1996, it was the sentence and judgment of the Court as follows: *62That Russell VanKirk is guilty of violating the terms of his deferred sentence by his plea and the deferred imposition is hereby revoked. That Russell VanKirk shall receive a ten (10) year sentence to the Montana State Prison on the charge of Criminal Endangerment in Cause No. DC 94-40 and a ten (10) year sentence to the Montana State Prison on the charge of Criminal Endangerment in Cause No. DC 95-02 to be served consecutively to each other and consecutively to the sentence imposed in Lewis & Clark County Cause No. ADC 95-150. This sentence shall be served without the possibility of parole or eligibility for special release provisions.
DATED this 4th day of June, 1996.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Russell VanKirk for representing himself in this matter.